United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
DEPARTMENT OF STATE, FOREIGN
SERVICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-968
Issued: November 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2012 appellant filed a timely appeal from October 12, 2011 and
January 27, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied authorization and reimbursement for
chiropractic treatment.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted evidence after the final decision by OWCP. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its decision. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 19, 2005 appellant, then a 62-year-old secretary, sustained a traumatic
injury after she slipped on a wet floor. She returned to work on January 3, 2006 and
subsequently retired. On June 19, 2006 OWCP accepted the claim for right ankle sprain.
In medical reports dated June 16 to July 7, 2009, Dr. Keith K. Ratcliff, a treating
chiropractor, reported that appellant sustained a work-related injury on December 19, 2005 and
had chronic problems with her lower extremities, back, neck and right upper extremity. He
noted that he reviewed x-rays of her neck and low back, as well as a magnetic resonance imaging
(MRI) scan of the cervical spine dated April 22, 2009. Dr. Ratcliff stated that radiographic
findings of the lumbar spine showed discopathy at L1-2 through L5-S1, intervertebral foraminal
narrowing at L5-S1 and facet joint imbrication at L1-2 through L5-S1. He diagnosed right ankle
pain secondary to the December 19, 2005 injury. Dr. Ratcliff further diagnosed right lower
extremity pain, right low back pain, right mid back pain and neck pain secondary to joint and
soft/hard tissue dysfunction as a result of the December 19, 2005 employment incident. He
recommended chiropractic manipulative treatment to the restricted spinal and extraspinal joints,
myofacial release, hard tissue release and requested authorization for treatment by OWCP.
In a December 28, 2009 MRI scan of the lumbar spine, Dr. Robert H. Santee, a Boardcertified diagnostic radiologist, reported that there were spondylitic changes at L3-4 and L4-5
with some canal narrowing. The MRI scan also revealed a 3.57 millimeter (mm) anterior
subluxation of L3 on L4, grade 1 spondyloisthesis of L3 on L4 and central disc protrusion and
herniation at L4-5.
In medical reports dated September 16, 2009 to April 15, 2010, Dr. Donald A. Lakatosh,
Board-certified in physical medicine and rehabilitation, reported that appellant sought treatment
for neck, shoulder and back pain. In a December 30, 2009 report, he reported that a
December 28, 2009 MRI scan showed central canal protrusion and herniation at L4-5 and grade
1 spondylosthesis at L3-4. Dr. Lakatosh further stated that there was severe narrowing noted at
the L3-4 disc level and a 3.57 mm anterior subluxation at L3-4. Plain x-ray confirmed the
findings of advanced degenerative disc and facet disease at L3-4 with resultant grade 1
spondylolisthesis. Dr. Lakatosh opined that appellant’s condition could be a result of her
December 19, 2005 work-related injury and that her symptoms appeared to be causally related to
her fall.
By decision dated May 17, 2010, OWCP expanded the claim to accept lumbar herniated
disc at the L4-5 level.
By letter dated May 17, 2011, OWCP informed appellant that her chiropractor had
submitted a medical report, which did not provide a diagnosis of subluxation of the spine. It
informed her of circumstances by which chiropractors are reimbursed for their services and
requested she submit additional medical evidence in support of her claim.
In a May 25, 2010 medical report, Dr. Lakatosh diagnosed appellant with right L5
radiculopathy and recommended that she be evaluated by an orthopedic spine surgeon. He
further stated that he had little to offer with regard to physical medicine and rehabilitation.

2

In medical reports dated July 6 to September 1, 2010, Dr. David W. Leaf, a treating
chiropractor, reported that appellant was evaluated and treated for low back pain located in the
lumbar spine. He reviewed x-rays provided by Dr. Ratcliff and repeated his previously stated
radiographic findings. Upon physical examination, Dr. Leaf opined that appellant’s low back
injury was a result of the December 19, 2005 employment incident and that her right lower
extremity, low back pain, right mid upper back pain and neck pain were a result of her fall. He
recommended manual manipulation, physiotherapy and myofacial release as treatment. In
follow-up visits, Dr. Leaf treated appellant with adjustment to the upper lumbar spine and lower
lumbar region to correct joint dysfunction of the vertebral segments. He requested OWCP
authorize treatment for chiropractic services.
By letter dated May 22, 2011, appellant stated that her chiropractor did not take x-rays of
her spine because Dr. Lakatosh had already done so and provided those findings in his medical
reports. She further stated that Dr. Lakatosh provided a diagnosis of anterior subluxation at the
L3-4 level. Appellant submitted physical therapy notes dated September 15 to October 1, 2010
documenting treatment for her low back, hip, buttocks, lateral thigh and calf pain.
In a September 21, 2011 medical note, Dr. Leaf stated that an MRI scan performed on
December 28, 2009 revealed an anterior subluxation at L3-4.
By decision dated October 12, 2011, OWCP found that appellant was not entitled to
reimbursement for chiropractic treatment because the evidence did not establish that she received
chiropractic treatment for subluxation of the spine diagnosed by her chiropractor based upon
x-ray evidence or that the treatment was medically necessary for the accepted employment
injury.
On November 7, 2011 appellant requested review of the written record before the Branch
of Hearings and Review.
In support of her claim, appellant submitted a December 28, 2009 diagnostic report from
Dr. Santee reviewing an x-ray of the lumbar spine. Dr. Santee noted an anterior subluxation of
L3 on L4 and diagnosed advanced degenerative disc and facet changes at L3-4 with resultant
grade 1 spondylolisthesis of L3 on L4.
By decision dated January 27, 2012, OWCP affirmed the October 12, 2011 decision
finding that the medical evidence was insufficient to establish coverage for chiropractic
treatment.
LEGAL PRECEDENT
Section 8103 of FECA3 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduce the degree of the periods of any disability or aid in lessening the amount of

3

5 U.S.C. § 8103.

3

any monthly compensation.4 These services, appliances and supplies shall be furnished by or on
the order of the United States medical officers and hospital or at the employee’s option by or on
the order of physicians and hospitals designated or approved by the Secretary.5 The employee
may be furnished necessary and reasonable transportation and expenses incidental to the securing
of such services, appliances and supplies.6 In interpreting this section 8103, the Board has
recognized that OWCP has broad discretion in approving services provided under FECA. The
only limitation on OWCP’s authority is that of reasonableness.7
To be entitled to reimbursement of medical expenses, a claimant has the burden of
establishing that the expenditures were incurred for treatment of the effects of an employmentrelated injury or condition.8 Proof of causal relationship in a case such as this must include
supporting rationalized medical evidence.9
In assessing the probative value of chiropractic evidence, the initial question is whether
the chiropractor is considered a physician under section 8101(2) of FECA. A chiropractor is not
considered a physician under FECA unless their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist and subject to regulation by the Secretary.10 Without diagnosing a spinal subluxation
from x-ray, a chiropractor is not a physician under FECA.11
OWCP’s implementing regulations provide exceptions to the general rule that services
rendered by a chiropractor are not payable when they do not consist of manual manipulation of
the spine to correct a subluxation as demonstrated by x-ray to exist. These exceptions are for
physical therapy rendered by a chiropractor under the direction of an authorized physician and
for chiropractic treatment authorized without limitations by OWCP or the employing
establishment.12
ANALYSIS
The Board finds that OWCP properly denied authorization and reimbursement for
chiropractic care.

4

Id.

5

Daniel J. Perea, 42 ECAB 214 (1990).

6

See Debra S. King, 44 ECAB 203 (1992); Bertha L. Arnold, 38 ECAB 282 (1986).

7

D.C., Docket No. 06-2161 (issued July 13, 2007).

8

T.F., Docket No. 06-1186 (issued October 19, 2006).

9

Cathy B. Millin, 51 ECAB 331 (2000).

10

5 U.S.C. § 8102(2); see Mary A. Ceglia, 55 ECAB 626 (2004); Sean O’Connell, 56 ECAB 195 (2004).

11

Id.

12

20 C.F.R. § 10.311(d).

4

Appellant sustained an injury on December 19, 2005, which was initially accepted by
OWCP for right ankle sprain. OWCP subsequently expanded her claim on May 17, 2010 to
include lumbar herniated disc at the L4-5 level. Appellant failed to establish that her chiropractic
treatments consisted of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist which was causally related to the December 19, 2005
employment incident.
In reports dated June 16 to July 7, 2009, Dr. Ratcliff, a treating chiropractor, reported that
appellant sustained a work-related injury on December 19, 2005 and had chronic problems with
her lower extremities, back, neck and right upper extremity. After reviewing an MRI scan of the
cervical spine and x-rays of appellant’s neck and lower back, he stated that radiographic findings
of the lumbar spine showed discopathy and facet joint imbrication at L1-2 through L5-S1 and
intervertebral foraminal narrowing at L5-S1. Dr. Ratcliff diagnosed right ankle pain, right lower
extremity pain, right low back pain, right mid back pain and neck pain secondary to joint and
soft/hard tissue dysfunction as a result of the December 19, 2005 employment incident. He
recommended chiropractic manipulative treatment to the restricted spinal and extraspinal joints,
myofacial release and hard tissue release to the restricted tissues.
The Board notes that services rendered by chiropractors are generally not payable by
OWCP except “to the extent that their reimbursable services are limited to treatment consisting
of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist
and subject to regulation by the Secretary.”13 In the present case, there is no evidence that
appellant’s chiropractor, Dr. Ratcliff, treated appellant for a subluxation of the spine as
demonstrated by x-ray to exist. Dr. Ratcliff, therefore, cannot be considered a “physician”
within the meaning of FECA.14
In medical reports dated July 6 to September 1, 2010, Dr. Leaf, a treating chiropractor,
reported that he had reviewed the x-rays provided by Dr. Ratcliff. Upon physical examination,
he opined that appellant’s injury to her low back was a result of the December 19, 2005
employment incident and that her right lower extremity, low back pain, right mid upper back
pain and neck pain were a result of her fall. Dr. Leaf treated her with adjustment to the upper
lumbar spine and lower lumbar region to correct joint dysfunction of the vertebral segments. In
a September 21, 2011 medical report, he stated that an MRI scan performed on December 28,
2009 revealed an anterior subluxation at L3-4.
In the present case, Dr. Leaf diagnosed an anterior subluxation at L3-4 and based his
diagnosis on a December 28, 2009 MRI scan of the lumbar spine. The Board affirms OWCP’s
finding that he was not a physician pursuant to section 8101(2) of FECA as a chiropractor is only
considered a physician if his diagnosis or subluxation is based on a review of x-rays; there is no
provision in FECA or the regulations for acceptance of a chiropractor’s report as probative

13

See 5 U.S.C. § 8101(2).

14

See Garey Harrison, Docket No. 03-128 (issued May 27, 2003).

5

medical evidence where subluxation is diagnosed by MRI scan.15 Under FECA, reimbursable
chiropractic services are limited to treatment to correct a subluxation as demonstrated by x-ray.16
The Board has created exceptions to the general rule that services rendered by a
chiropractor are not payable unless they consist of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray.17 These exceptions are for physical therapy rendered by a
chiropractor under the direction of an authorized physician18 and for chiropractic treatment
authorized without limitations by OWCP or the employing establishment.19
The Board finds, however, that the evidence in this case fails to establish that the
treatment provided by Dr. Ratcliff or Dr. Leaf was under the direction of Dr. Lakatosh,
Dr. Santee or any other authorized physician. In his medical reports, Dr. Lakatosh recommended
that appellant be evaluated by an orthopedic spine surgeon. Further, his May 25, 2010 medical
report specifically stated that he had little to offer with regard to physical medicine and
rehabilitation. There is no indication of a referral by an authorized physician for physical
therapy or chiropractic treatment as a result of appellant’s accepted December 19, 2005 injury,
which would require OWCP to pay for reasonable and necessary treatment for an employmentrelated condition.20
The record does not establish that chiropractors Leaf or Radcliff are physicians,
authorized to provide chiropractic care, as defined by FECA. The evidence of record also fails to
establish that treatment provided by Dr. Leaf and Dr. Ratcliff was under the direction of an
authorized physician as contemplated by section 8101(2) of FECA, for a condition causally
related to the accepted injury. Thus, chiropractic services are not reimbursable.21
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that OWCP properly denied authorization of chiropractic services.

15

Jay K. Tomokiyo, 51 ECAB 361 (2000).

16

Susan P. Pastorino, Docket No. 00-562 (issued May 16, 2001).

17

Edward Schoening, 41 ECAB 977 (1990).

18

Eleanor B. Loomis, 37 ECAB 792 (1986).

19

Beverly A. Scott, 37 ECAB 838 (1986).

20

David L. Sala, 38 ECAB 419 (1987).

21

Susan P. Pastorino, Docket No. 00-562 (issued May 16, 2001).

6

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2012 and October 12, 2011
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 2, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

